Opinion
issued July 21, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00588-CR
———————————
In re Wayne Wright, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Wayne Wright, has filed a pro se petition for writ
of mandamus that requests this Court to order the trial court judge[1]
to proceed to trial on his pending case.[2]  We deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish .  Tex. R. App. P. 47.2(b).




[1]           Respondent is the Hon. Susan Criss, Judge, 212th
District Court, Galveston County, Texas. 
Relator’s petition does not include a certificate of service for Judge
Criss.
 


[2]
          The underlying case is The State of Texas v. Wayne Wright,
No. 09CR1560, in the 212th District Court of Galveston County, Texas.  Relator is represented in the trial court by
Jyll Rekoff.